ORDER DISMISSING APPEAL
The Appeal in the above-entitled matter, filed the 23rd day of May, 1977, having been received and considered by the Chief Justice pursuant to 7 N.T.C. Section 451, the Court finds:
1. The District Court of the Navajo Nation, Judicial District of Tuba City, vacated the contempt order appealed from on June 15th, 1977.
2. The case is now moot as there is no appealable order.
Therefore, the appeal in the above-entitled matter is hereby DISMISSED.
Dated this 20th day of June, 1977.
Virgil L. Kirk, Sr. Chief Justice Of The Navajo Nation